147 S.W.3d 689 (2004)
356 Ark. 224
Donald STROM
v.
STATE of Arkansas.
No. CR 03-743.
Supreme Court of Arkansas.
February 19, 2004.
Kathy Hall, for appellant.
No response.


*690 MOTION FOR RULE ON CLERK
PER CURIAM.
Appellant Donald Strom, by his attorney, Kathy Hall, has filed a motion to file a belated brief on his Rule 37 claim. The record was timely lodged in this case and briefing was commenced on June 27, 2003. Appellant's brief was originally due on August 6, 2003. Appellant's counsel asked for and was granted two 60-day extensions, making the brief due on December 4, 2003. Appellant's brief was tendered on February 6, 2004.
In the pending motion, Ms. Hall accepts full responsibility for having failed to timely file the appellant's brief. We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam).
A copy of this per curiam will be forwarded to the Committee on Professional Conduct. In Re: Belated Appeals in Criminal Cases, 265 Ark. 964.